Case: 21-60446     Document: 00516102954         Page: 1     Date Filed: 11/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 21-60446                       November 22, 2021
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Michael McCraney,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 1:10-CR-30-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Michael McCraney, federal prisoner # 15284-043, pleaded guilty to
   possession of child pornography and was sentenced to 120 months in prison,
   to be followed by a 25-year term of supervised release. The district court
   revoked McCraney’s supervised release because he violated the terms of his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60446      Document: 00516102954           Page: 2     Date Filed: 11/22/2021




                                     No. 21-60446


   supervision by not being truthful with his probation officer and by possessing
   an internet capable smart phone. The district court sentenced him to eight
   months in prison, to be followed by a 25-year term of supervised release. The
   district court imposed as special conditions of release that McCraney was
   prohibited from possessing or using any internet capable device without the
   permission of his probation officer, that he abstain from the use of alcohol,
   and that he participate in a program of testing and treatment for alcohol and
   drug abuse as directed by the probation officer.
          McCraney argues that the district court abused its discretion in
   imposing the internet-device condition because it is unreasonably restrictive.
   See United States v. Ellis, 720 F.3d 220, 224 (5th Cir. 2013); United States v.
   Caravayo, 809 F.3d 269, 273 & n.2 (5th Cir. 2015). The district court found
   that the probation officer had allowed McCraney to use devices to access the
   internet at the library but that on two occasions he lied to the probation officer
   about possessing an internet capable device. Contrary to McCraney’s
   argument, the condition does not require him to seek the approval of his
   probation officer for every use of the internet. Given the specific facts of this
   case, the district court narrowly tailored the scope and duration of the special
   condition and made specific findings to support the decision. See United
   States v. Duke, 788 F.3d 392, 399 (5th Cir. 2015); United States v. Salazar,
   743 F.3d 445, 451 (5th Cir. 2014).
          McCraney also argues that the two special conditions of release
   addressing alcohol use were not reasonably related to the 18 U.S.C.
   § 3553(a)(1) sentencing factors. McCraney concedes that he failed to object
   to the imposition of these special conditions and that review is for plain error.
   See Salazar, 743 F.3d at 448. McCraney acknowledges that the district court
   based these two special conditions on his criminal history, which contained
   alcohol related offenses, and documented alcohol abuse contained in the
   original presentence report. Although he asserts that the information is stale,



                                           2
Case: 21-60446     Document: 00516102954           Page: 3   Date Filed: 11/22/2021




                                    No. 21-60446


   McCraney does not dispute the accuracy of the PSR. Given the undisputed
   facts, the district court did not clearly err in finding that McCraney had
   abused alcohol or in imposing the alcohol related special conditions of
   release. See Puckett v. United States, 556 U.S. 129, 135 (2009); Caravayo, 809
   F.3d at 273.
          The judgment of the district court is AFFIRMED.




                                         3